 In the Matter of BISHOP & COMPANY, INC.andUNITED CRACKER,BAKERY, AND CONFECTIONERY WORKERS, LOCAL INDUSTRIAL UNIONNo. 212Case No. R-382SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJv, e 10, 1939On December 15, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.,The Direction of Election provided that anelection by secret ballot be conducted among the production em-ployees of Bishop & Company, Inc., Los Angeles, California, hereincalled the respondent, who were employed by it on September 22,1937, excluding teamsters, drivers, delivery men, shipping room,maintenance, office, clerical, and supervisory employees, and thosewho had since quit or been discharged for cause, to determine whetherthey desired to be represented for the purposes of collective bargain-ing by United Cracker, Bakery, and Confectionery Workers, LocalIndustrial Union No. 212, affiliated with the Committee for IndustrialOrganization, herein called the United, or by Bakery & Confec-tioneryWorkers' International Union of America, Local 37, hereincalled the International, or its successor, affiliated with the AmericanFederation of Labor, or by neither.On December 23, 1937, theBoard issued an amendment to the Direction of Election, upon therequest of one union and upon the agreement of the other, deferringthe date of the election to not later than January 8, 1938.2Pursuant to the Direction of Election as amended, an election bysecret ballot was conducted on December 28, 1937, under the directionand supervision of the Regional Director for the Twenty-first Region(Los Angeles, California).Full opportunity was accorded to allparties to the investigation to participate in the conduct of the elec-tion by secret ballot and to make challenges.On December 28, 1937,14 N. L R B. 514.24 N. L. R.B. 518.13 N. L. R. B., No. 26.207 208DECISIONSOF NATIONAL LABORRELATIONS BOARDthe Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, issued, and on December 29, 1937, duly served upon theparties, his Intermediate Report on the ballot.As to the balloting and its results, the Regional Director reportedas follows :Total Number Eligibleto Vote------------------------------98Total Ballots Cast------------------------------------------92Total Number of Blank Ballots------------------------------0Total Numberof VoidBallots-------------------------------0TotalNumber of Ballots CastforBakery & ConfectioneryWorkers' InternationalUnion of America, Local 37, A.F. of L---------------------------------------------------47Total Number of BallotsCast for United Cracker, Bakery andConfectioneryWorkers, C.I.0---------------------------- 44Total Number of Ballots Cast for Neither of Above Unions_--1TotalNumber of Challenged Ballots----.--------------------------0On January 7, 1938, the United filed with the Board its objections tothe Intermediate Report, claiming (1) that the respondent had failedto prepare an accurate list of eligible voters; and (2) that the re-spondent had influenced the votes of some employees in favor of theInternational and against the United by the circulation of a rumorthat thelease onthe respondent's building would not be renewed inthe event the United won the election.With regard to the firstobjection, the respondent made a satisfactory reply in a sworn state-ment.We find the objection to be without basis in fact. It is, accord-ingly, hereby overruled.On March 18, 1938, the United filed charges with theRegionalDirector for the Twenty-first Region alleging that the respondenthad committed an unfair labor practice in permitting solicitation onbehalf of the International while denying similar privileges to theUnited.The charges, in part, repeated the substance of the secondobjection to the Intermediate Report on the ballot.On April 26,1938, pursuant to Section 10 (b) of the Act, the Board, by the Re-gional Director for the Twenty-first Region, issuedits complaintagainst the respondent, alleging that the respondent had engaged inand was engagingin unfairlabor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe Act.A hearing on the complaint was held on August 16 throughAugust 20, 1938, before John T. Lindsay, the Trial Examiner dulydesignated by the Board.On March 18, 1939, the Trial Examinerfiled his Intermediate Report, finding that the respondent had notcommitted the unfair labor practices charged in the complaint andrecommending that the complaint be dismissed in its entirety.Acopy of the Intermediate Report was duly served uponall parties. BISHOP & COMPANY,INCORPORATED209The United did not file exceptions to the Intermediate Report inaccordancewith ArticleII, Section 34, of our Rules and Regulations.Pursuantto ArticleII, Section 36, of our Rules and Regulations, thecase is, therefore,considered closed.In view of the factthat theUnited's second objection to the Inter-mediate Report on the election was in fact investigated in the courseof the hearing on the complaint in the proceeding instituted underSection 10 (b) of the Act, and in view of the fact that the Uniteddid not file exceptionsto theTrial Examiner's findings and recom-mendations,Ave consider such conduct as an acquiescence in thosefindings whichrelated to its objections to the ballot.The secondobjection,therefore,is hereby overruled.By virtue of and pursuant to the power vested in the NationalLaborRelationsBoard bySection 9(c) of the National Labor Rela-tions Act,49 Stat. 449,and pursuant to Article III, Sections 8 and 9,ofNationalLaborRelations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that Bakery & Confectionery Workers' In-ternationalUnion of America, Local 37, or its successor,has beendesignated and selected by a majority of the production employeesofBishop& Company,Inc.,Los Angeles, California,excludingteamsters,drivers, delivery men, shipping room, maintenance, office,clerical, and supervisory employees,as their representative for thepurposes of collectivebargainingand that, pursuant to the provisionsof Section 9 (a) of the Act, Bakery&ConfectioneryWorkers'Inter-national Union of America,Local 37, or its successor,is the exclusiverepresentative of all such employees for the purposes of collectivebargainingin respect to rates of pay, wages, hours of employment,and other conditions of employment.MR.WILLIAM M. LEisERsoN took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.